Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
This communication is responsive to application filed on 6/22/2020.

Allowable Subject Matter

Claims 1-20 allowed.

REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims. Specifically, none of the prior art of record teaches or suggests “ determine a first feature input based on the first user action in response to receiving the first user action, wherein the first feature input is a conversational detail or information from a user account of the user; input the first feature input into the first machine learning model; receive the first output from the first machine learning model, the first output indicative of a selected intent cluster of the plurality of intent clusters; select the second machine learning model, from a plurality of machine learning models, based on the selected intent cluster, wherein each intent cluster of the plurality of intent clusters corresponds to a respective machine learning model from the plurality of machine learning models; input the first output in response to receiving, using the control circuitry, a second output from the second machine learning model; and select a dynamic conversational response from a plurality of dynamic conversational responses based on the second output; and cloud-based input/output circuitry configured to: Page 19 4829-0207-7631.v1PATENTAttorney Docket No.: 055288-0511030 generate the dynamic conversational response during the conversational interaction”. These limitations, taken in context of the entire claims are allowable over the prior art of record.

The closest prior art made of record which is considered pertinent to applicants disclosure.
EASTES et al. U.S. Patent Pub. No. 2019/0394257, Machine Learning Using Collaborative Editing Data.
Bennett et al. U.S. Patent Pub. No. 2019/0251417, Artificial Intelligence System for Inferring Grounded Intent.
Gomes et al. U.S. Patent Pub. No. System and Method for query authorization and Response Generation Using Machine Learning.

Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".

examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter
for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/
Primary Examiner, Art Unit 2457